     Case 1:16-cv-01724-RC Document 95 Filed 11/28/18 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
_____________________________________
                                          )
 WILDEARTH GUARDIANS, et al.              )
                                          )
        Plaintiffs,                       )
                                          )
                v.                        )
                                          )
                                            Case No. 1:16-cv-1724-RC
 RYAN ZINKE, in his official capacity as )
                                            The Honorable Rudolph Contreras
 Secretary of the Interior, et al.        )
                                          )
        Federal Defendants,               )
                                          )
                and                       )
                                          )
 WESTERN ENERGY ALLIANCE, et al. )
                                          )
        Intervenor Defendants.            )
                                          )
                                          )
                                          )


                    SUPPLEMENTAL BRIEF ON THE MERITS
         Case 1:16-cv-01724-RC Document 95 Filed 11/28/18 Page 2 of 7



                                          INRODUCTION

       Federal Defendants file this supplemental brief in response to the Court’s October 22,

2018 Order, ECF No. 88, which posed the question “whether, after the leasing stage [in the oil

and gas management process], BLM may institute a blanket ban on drilling across the leases at

issue here, based on policy considerations.” Id. at 3. The short answer is no – a blanket ban on

development of the leases challenged in this case would be inconsistent with the rights conveyed

by those leases. But the Bureau of Land Management (“BLM”) does have considerable authority,

following lease issuance, to regulate how development will proceed, as well as to suspend or

cancel leases in appropriate circumstances.

                                          DISCUSSION

       Section 102 of the National Environmental Policy Act (“NEPA”) provides that an agency,

when proposing “major Federal action[] significantly affecting the quality of the human

environment,” shall prepare a “detailed statement” on “the environmental impacts of the proposed

action” and, among other things, “any irreversible and irretrievable commitments of resources

which would be involved in the proposed action should it be implemented.” 42 U.S.C.

§ 4332(2)(C). In construing the latter phrase, the D.C. Circuit made clear in Sierra Club v.

Peterson, 717 F.2d 1409 (D.C. Cir. 1983), that issuance of an oil and gas lease marks the point at

which an irreversible and irretrievable commitment of natural resources has occurred. Id. at 1414;

see also Conner v. Burford, 848 F.2d 1441, 1448 (9th Cir. 1988) (reaching same conclusion based

on the government’s “right to regulate, rather than preclude, surface-disturbing activities” after

lease issuance (emphasis added)). Here, BLM satisfied NEPA by preparing EISs for the

governing resource management plans and by preparing environmental assessments for the

leasing decisions that tiered to those EISs. See 40 C.F.R. §§ 1501.3, 1502.20.
          Case 1:16-cv-01724-RC Document 95 Filed 11/28/18 Page 3 of 7



       While an oil and gas lease conveys various rights to development, including the “right to

use so much of the leased lands as is necessary to explore for, drill for, mine, extract, remove and

dispose of all the leased resource in a leasehold,” 43 C.F.R. § 3101.1-2, those rights are subject to

certain limitations. Id.; see also 30 U.S.C. § 226(g) (“The Secretary of the Interior . . . shall

regulate all surface-disturbing activities conducted pursuant to any lease issued under this chapter,

and shall determine reclamation and other actions as required in the interest of conservation of

surface resources”). BLM’s ongoing regulatory role – what the Ninth Circuit referred to in

Conner as the “right to regulate” – is asserted in various ways, including in BLM’s exercise of

control over the timing, location, design, and pace of development. Such controls are most

commonly effected through stipulations attached to leases or by standard lease terms. For

example, BLM may attach “no surface occupancy” (“NSO”) stipulations, which prohibit surface

disturbance on a portion, or all of, a leased parcel. See Sierra Club, 717 F.2d at 1411 (discussing

NSO stipulations); see also AR 53661 (advising of application of NSO stipulation for steep slopes

in BLM’s Notice of Competitive Oil and Gas Lease Sale for the August 2016 sale) (“August 2016

Sale Notice”). In addition, BLM may attach stipulations for “controlled surface use” (“CSU”)

which afford protection to important resources such as priority habitat for Greater Sage-grouse.

Id. (August 2016 Sale Notice, advising of application of CSU stipulation). BLM may also impose

“timing limitations” on development operations, for the protection of, for example, migratory

birds, big game, or threatened or endangered species, based on those species’ biological or habitat

needs. See AR 53661 (August 2016 Sale Notice, advising of application of timing limitations for

various species).

       In addition, standard lease terms promote resource protection by requiring the lessee to

“conduct operations in a manner that minimizes adverse impacts to the land, air, and water, to
         Case 1:16-cv-01724-RC Document 95 Filed 11/28/18 Page 4 of 7



cultural, biological, visual, and other resources, and to other land uses or users” and to “take

reasonable measures deemed necessary by lessor to accomplish the intent of this section.” See

Section 6 of standard lease form at: https://www.blm.gov/sites/blm.gov/

files/uploads/Services_National-Operations-Center_Eforms_Fluid-and-Solid-Minerals_3100-

011.pdf (last checked Nov. 28, 2018).

       Leases also are subject to the requirements of nondiscretionary statutes, such as the

Endangered Species Act (“ESA”). See 43 C.F.R. § 3101.1-2 (referring to “restrictions deriving

from specific, non-discretionary statutes”). Thus, when considering a post-leasing application for

a permit to drill (“APD”), BLM is required to disapprove proposed development that would result

in jeopardy to the continued existence of a species listed under the ESA, or destruction or adverse

modification of ESA-designated critical habitat. 1

       Following lease issuance, Mineral Leasing Act regulations authorize BLM to impose

“such reasonable measures as may be required by the authorized officer to minimize adverse

impacts to other resource values, land uses or users not addressed in the lease stipulations at the

time operations are proposed.” 43 C.F.R. § 3101.1-2. 2 In other words, BLM may impose

protective conditions, if supported by sufficient NEPA analysis and a rational basis. Yates

Petroleum Corp., 176 IBLA 144, 156-57 (2008). Examples include requiring consolidated

drilling from multi-well pads, consolidated liquids gathering infrastructure, use of improved


1
 In some cases, Interior’s Fish and Wildlife Service may identify “reasonable and prudent
alternatives” that would allow the activity to proceed, based on avoidance of the likelihood of
jeopardizing the continued existence of listed species or the destruction or adverse modification of
critical habitat. See 50 C.F.R. § 402.02.
2
 The regulation further provides that, at a minimum, “measures shall be deemed consistent with
lease rights granted provided that they do not: require relocation of proposed operations by more
than 200 meters; require that operations be sited off the leasehold; or prohibit new surface
disturbing operations for a period in excess of 60 days in any lease year.”
           Case 1:16-cv-01724-RC Document 95 Filed 11/28/18 Page 5 of 7



engine technology, monitoring for methane leaks, and capture of fugitive gas emissions. See AR

78047-48.

        BLM may also suspend or cancel leases in appropriate circumstances. For example, the

MLA and its implementing regulations authorize BLM to cancel a lease for post-issuance default

on the lessee’s part. 30 U.S.C. §§ 184(h), 188; 43 C.F.R. § 3108.3. BLM may also cancel a lease

based on pre-lease factors, including issuance of the lease in error or in violation of law. See

Boesche v. Udall, 373 U.S. 472 (1963); see also 43 C.F.R. § 3108.3(d). In addition to these

cancellation authorities, BLM may mandate the suspension of lease development “in the interest

of conservation of natural resources” or, as another example, where the lessee is prevented from

operating on or producing from a lease by reason of force majeure. 30 U.S.C. §§ 209, 226(i); 43

C.F.R. § 3103.4-4(a). Notably, under standard lease terms (see section 4 at hyperlink above), the

government has “reserve[d] [the] right to specify rates of development and production in the

public interest . . . .”

        Thus, BLM has many opportunities for resource protection at the APD stage. But BLM

may not impose a blanket ban on lease development based solely on a policy decision “to reduce

or eliminate the exploitation of fossil fuels in order to reduce greenhouse gas emissions.” ECF

No. 88 at 3. To reiterate, however, the scope of BLM’s analysis of future impacts in its EISs and

EAs was determined based on the extent of foreseeability of those impacts. While in some

circumstances, the contours of BLM’s regulatory authority post-leasing may bear on what is

required at the leasing stage, but here, the impacts of concern were unforeseeable and this fact

forecloses Plaintiffs’ claim of error. Leasing represents an intermediate step in oil and gas

management. It follows land use planning and precedes permitting. It occurs at a point in the

process when it is unknown which parcels will be sold and which will be developed, and on what
         Case 1:16-cv-01724-RC Document 95 Filed 11/28/18 Page 6 of 7



timetable and under what operational conditions. NEPA only requires agencies to consider

effects of proposed actions that are reasonably foreseeable. See Sierra Club v. U.S. Dep’t of

Energy, 867 F.3d 189, 193 (D.C. Cir. 2017) (noting the agency’s obligation to consider “indirect”

environmental effects that “are caused by the action and are later in time or farther removed in

distance, but are still reasonably foreseeable.”) (quoting 40 C.F.R. § 1508.8). BLM has met these

requirements here. Federal Defendants respectfully submit that if the Court determines that the

record supports the agency’s conclusion that the effects of downstream combustion and

greenhouse gas emissions for the challenged lease sales could not be meaningfully ascertained, it

need not consider what authority the agency has to preclude all future development activity.

       Respectfully submitted this 28th day of November, 2018.

                                                        JEAN E. WILLIAMS
                                                        Deputy Assistant Attorney General
                                                        United States Department of Justice
                                                        Environment and Natural Resources Div.

                                                         /s/ John S. Most
                                                        JOHN S. MOST, Trial Attorney
                                                        Natural Resources Section
                                                        Virginia Bar No. 27176
                                                        P.O. Box 7611
                                                        Washington, D.C. 20044
                                                        Tel: (202) 616-3353
                                                        Email: john.most@usdoj.gov

                                                        Counsel for Federal Defendants

  Of Counsel

  Danielle DiMauro
  Office of the Solicitor,
  Rocky Mountain Region,
  U.S. Department of the Interior
  Denver, Colorado

  Wendy S. Dorman
  Office of the Solicitor,
      Case 1:16-cv-01724-RC Document 95 Filed 11/28/18 Page 7 of 7



Division of Mineral Resources,
U.S. Department of the Interior
Washington, D.C.



                                  CERTIFICATE OF SERVICE

        I hereby certify that on November 28, 2018, a copy of the foregoing notice was served by
electronic means on all counsel of record by the Court’s CM/ECF system.


                                        /s/ John S. Most
                                         JOHN S. MOST
